                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   THEODORE LIAW,                                                       No. C 19-00396 WHA
                                                                         10                  Plaintiff,
                                                                         11
United States District Court




                                                                                v.                                                                 ORDER RE DISCOVERY
                                                                         12                                                                        LETTER DATED
                               For the Northern District of California




                                                                              UNITED AIRLINES, INC.,                                               OCTOBER 4
                                                                         13                  Defendant.
                                                                         14                                                    /

                                                                         15          The Court has reviewed defendant United Airlines, Inc.’s discovery letter brief dated
                                                                         16   October 4 (Dkt. No. 34). United takes issue with plaintiff Theodore Liaw’s discovery responses
                                                                         17   served on September 30 (id. at 1). Specifically, it contends that Liaw’s interrogatory responses
                                                                         18   are deficient and that he failed to produce any documents. United requests an “expedited”
                                                                         19   consideration of its discovery letter due to an “impending deadline of October 7, 2019 to file a
                                                                         20   motion to compel in this action” (ibid.). But United does not specify what the motion to compel
                                                                         21   is related to, how the alleged discovery response deficiencies affect said motion, or even the
                                                                         22   exact relief it seeks with this letter. Nor did the parties meet and confer before United filed the
                                                                         23   instant letter (id. at 2). United thus has not sufficiently shown the need for an expedited
                                                                         24   consideration of the instant letter. Accordingly, United’s request is DENIED without prejudice
                                                                         25   to a future letter brief filed after the parties have met and conferred in good faith.
                                                                         26
                                                                         27          IT IS SO ORDERED.

                                                                         28   Dated: October 4, 2019.
                                                                                                                                    WILLIAM ALSUP
                                                                                                                                    UNITED STATES DISTRICT JUDGE
